Citation Nr: 1529815	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-14 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial rating for hypertension in excess of 10 percent.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for pyorrhea.

4.  Entitlement to an initial compensable rating for right lower leg shrapnel scar.

5.  Entitlement to an initial compensable rating for left great toe shrapnel scar.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.  He was awarded the Purple Heart and was a Prisoner of War.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran requested a hearing before the Board in his June and August 2012 VA Forms 9.  The hearing was scheduled for June 2015, and the Veteran was notified of this hearing by letter dated May 2015.  However, the Veteran failed to appear for the hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2013). 

The issues of initial compensable ratings for bilateral hearing loss, right lower leg shrapnel scar, and left great toe shrapnel scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  The Veteran does not currently have pyorrhea.  


CONCLUSIONS OF LAW


1.  The criteria for an initial disability rating greater than 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

2.  Pyorrhea was not incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in May 2011, prior to the initial adjudication of his claims, giving him proper notice in satisfaction of the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA medical examination in July 2011 for his claim.  There is no argument or indication that the opinion is inadequate.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence.

1.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran was a prisoner of war (POW) for more than thirty days.  Certain listed diseases are presumed to have been incurred in service if they manifest to a compensable degree at any time after the service of a veteran who was a POW.  38 C.F.R. §§ 3.307(a)(5), 3.309(c).  Those diseases are psychosis; any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite; post- traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease ) and their complications (including myocardial infarction, congestive heart failure, arrhythmia); stroke and its complications; osteoporosis, if the Secretary determines that the veteran has posttraumatic stress disorder (PTSD); avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infectious causes; and cirrhosis of the liver.  

Here, the Veteran asserts that he is entitled to service connection for pyorrhea.  The term "pyorrhea" literally means the presence of pus.  It has become an obsolete term and is now more accurately referred to as periodontal disease of the tissue and supporting structures of the teeth.  See http://mydentalhealthtips.com/what-is-pyorrhea-periodontal-gum-disease (definition of pyorrhea).  The Veteran asserts that he was told that he had this disability after being liberated from the POW camp, and received treatment after discharge.  The Veteran is competent to report his medical history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), and the Board finds him a credible and reliable historian.  Unfortunately, service connection is still not warranted due to the fact that the Veteran does not have a current disability.  The Veteran underwent a VA dental examination in August 2011.  His extra oral examination was unremarkable, and his intra-oral examination showed a dentition in a good state of repair and upkeep.  A diagnosis of "normal clinical findings" was made.  The examiner stated that the incident of pyorrhea cited by the Veteran showed no residual or existing disease; while most likely related to his POW status, the examiner stated that it was no longer present.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, not all competent evidence is of equal value.  The Board finds the 2011 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions, in addition to examining the Veteran.  The Veteran has not submitted a medical opinion in support of his claim, and the VA examiner provided a negative opinion.

2.  Increased Rating

The Veteran is seeking an initial rating for hypertension in excess of 10 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's hypertension has been rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, that provides that hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10 percent disability rating.  Additionally, 10 percent is the minimum disability rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more; a 40 percent disability rating is assigned when diastolic pressure is predominantly 120 or more; and a 60 percent disability rating is warranted when diastolic pressure is predominantly 130 or more.

The Board has reviewed the Veteran's VA and private treatment records.  On VA examination in July 2011, blood pressure readings were 164/92, 160/92 and 160/90.  No hypertension complications were noted and it was reported that he was taking hypertension medication.  Private medical reports reflect several blood pressure readings, including 129/72 in January 2011 and 170/82 and 209/89 in May 2011.  Of the six reported blood pressure readings, only the systolic reading in May 2011 is over 200.  The record does not reflect diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more and these findings are not nearly approximated.  Therefore, the criteria for a higher rating are not met.

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hypertension under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Board also finds that the rating schedule is adequate to evaluate the Veteran's disability picture, inasmuch as his symptoms are reflected in the rating criteria. 

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Rather, the examiner noted at the Veteran's July 2011 examination that the Veteran's disabilities are not likely preventing him from doing his daily routine simple activities and sedentary jobs.  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 10 percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.


ORDER

Service connection for pyorrhea is denied.  
An initial rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran's last audiology examination was in July 2011.  Given the Veteran's age and service, a new examination is necessary.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Board also finds that the July 2011 examination for the Veteran's shrapnel wound scars were inadequate.  They did not consider whether there is any muscle damage from the underlying injury.  In addition, while a radiology report noted degenerative changes of the left foot, there was no indication whether such changes are post- traumatic osteoarthritis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining and necessary authorizations, request any outstanding treatment records related to the Veteran's bilateral hearing loss and lower extremity disabilities.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss and right lower leg shrapnel scar and left great toe shrapnel scar.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  Evaluation of the Veteran's scars should consider whether there is any muscle damage from the underlying injury or any post-traumatic osteoarthritis.  

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


